¥

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE |

(For Revocation of Probation or Supervised Release)

 

 

 

 

 

 

 

 

 

Vv (For Offenses Committed On or After November 1, 1987)
JOSE EDUARDO ROJO-LOYA qd) Case Number: 19CR7186-CAB
; GREGORY D. OBENAUER.
Defendant’s Attorney
REGISTRATION NO. 41150013 ; . F | [. E D
Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)" ,
THE DEFENDANT: FEB 2 7 2020
L] admitted guilt to violation of allegation(s) No. ep gtERA ~ 3 _TSTIECT COURT
| oo By RO
[x] was found guilty in violation of allegation(s) No. 1 | | case tro. | 9CR3 20-CAB.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number _ Nature of Violation

- 1 nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances. ,

February 21.2020

Date of Imp6sition of Sentence

   
 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE EDUARDO ROJO-LOYA (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR7186-CAB |
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

TWO (2) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE TO THE SENTENCED IMPOSED IN
RELATED CASE NO. 19CR3929-CAB,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

[The defendant is remanded to the custody of the United States Marshal. .

| The defendant shall surrender to the United States Marshal for this district:
[] at A.M, on

 

 

 

LI as notified by the United States Marshal.
o The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
1 on or before
L] as notified by the United States Marshal.
Cas notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
if |

19CR7186-CAB-
